DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 03/30/2022, claims 1-8, and 15-20 have been amended. Claims 9-14 have been kept original. The currently pending claims considered below are Claims 1-20.

Claim Objections
4.	Claims 1, 8, and 15 are objected to because of the following informalities: 
	The claims similarly recite “generate a second graph including a plurality of second nodes and a plurality of second edges …” First, there is unclear how a plurality of second nodes and a plurality of second edges can exist once the word second constituting number two in a sequence. There second node is understood to occurs only once it is coming after the first in time or order that a first node occur/exist. The second when a second node exist it is expected to have a first node with is not clear define on the claims. Whenever a first node exist a second node is expected to exist and whenever a second node exist a first node is expected to exist. The claims do not claim an existence of the first node therefore the claims are unclear. For purpose of examination the plurality of second nodes and the plurality of second edges will be interpreted as plurality of nodes and the plurality of edges.  
Appropriate clarification is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more.

101 Analysis: Step 1
	Claims 1-7 are directed to a system, i.e. a machine.
	Claims 8-14 are directed to a method.
	Claims 15 -20 are directed to a system, i.e. a machine.
	Therefore, claims 1-20 fall into at least one of the four statutory categories.

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
	Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas:
  mathematical concepts
mathematical relationships, mathematical formulas or equations, 	mathematical calculations
 certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, 	insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of 	contracts; legal obligations; advertising, marketing or sales activities or 	behaviors; business relations)
managing personal behavior or relationships or interactions between 	people (including social activities, teaching, and following rules or 	instructions)
 mental processes.
concepts performed in the human mind (including an observation, 	evaluation, judgment, opinion)

		The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection.

	Claims 1 recites the following abstract ideas:
The limitation [generate a change feed event, the change feed event recording the modification to the graph;] At the high level of generality as drafted, this encompasses a type of mental step. The broadest reasonable interpretation of a “change feed event” in light of the specification is data representative of changes to various events of the graph (See [0266]). A human can reasonably perform in the mind the identification of one or more changes that modify a graph, by observing the changes made, such as deleting or adding to the graph. This requires nothing more than a mentally created observation, evaluation, or judgment of what has changed and can be characterized as reciting a mental process.

See the entire claim below:
“A system for a building comprising [one or more memory devices] having instructions thereon, that, when executed by [one or more processors], cause the [one or more processors] to: 
[receive a modification to a graph, the graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building;] 
[generate a change feed event, the change feed event recording the modification to the graph;]
[add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;] and 
[generate a second graph including a plurality of second nodes and a plurality of second edges by creating the plurality of second nodes or the plurality of second edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of second nodes or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed.]”

Claims 8 recites the following abstract ideas:
The limitation [generating, by the processing circuit, a change feed event, the change feed event recording the modification to the graph;] At the high level of generality as drafted, this encompasses a type of mental step. The broadest reasonable interpretation of a “change feed event” in light of the specification is data representative of changes to various events of the graph (See [0266]). A human can reasonably perform in the mind the identification of one or more changes that modify a graph, by observing the changes made, such as deleting or adding to the graph. This requires nothing more than a mentally created observation, evaluation, or judgment of what has changed and can be characterized as reciting a mental process.

See the entire claim below:
“A method comprising: 
[receiving, by [a processing circuit], a modification to a graph, 
the graph comprising a plurality of nodes and 
a plurality of edges between the plurality of nodes, 
the plurality of nodes representing entities of a building and 
the plurality of edges representing relationships between the entities of the building;]
[generating, by the processing circuit, a change feed event, the change feed event recording the modification to the graph;]
[adding, by the processing circuit, the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;] and 88Atty. Dkt. No.: 20-0176-US3 (116048-1023)
[generating, by the processing circuit, a second graph including a plurality of second nodes and a plurality of second edges by creating the plurality of second nodes or the plurality of second edges based on the plurality of change feed events of the change feed or modifying, by the processing circuit, existing nodes of the plurality of second nodes or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed.]”  

	Claims 15 recites the following abstract ideas:
The limitation [generate a change feed event, the change feed event recording the modification to the digital twin;] At the high level of generality as drafted, this encompasses a type of mental step. The broadest reasonable interpretation of a “change feed event” in light of the specification is data representative of changes to various events of the graph (See [0266]). A human can reasonably perform in the mind the identification of one or more changes that modify a graph, by observing the changes made, such as deleting or adding to the graph. This requires nothing more than a mentally created observation, evaluation, or judgment of what has changed and can be characterized as reciting a mental process.

See the entire claim below:
“A system of a building comprising: 
[one or more memory devices] having instructions thereon; and 
[one or more processors] configure to execute the instructions causing the [one or more processors] to: 
[receive a modification to a digital twin, 
the digital twin comprising a plurality of nodes and a plurality of edges between the plurality of nodes, 
the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building;] 
[generate a change feed event, the change feed event recording the modification to the digital twin;] 
[add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the digital twin at a plurality of different times;] and
 [synchronize a second digital twin with the digital twin by creating the plurality of second nodes or the plurality of second edges for the second digital twin based on the plurality of change feed events of the change feed.]”

	The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	Dependent claims 2-7, 9-14, 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15.

	Accordingly, claims 1, 8, and 15 recite at least one abstract idea.

	101 Analysis: Step 2A, Prong II (MPEP § 2106.04)

	Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
	
	Claim 1 recites the following additional limitations:
	[one or more memory devices] and [one or more processors] which are a high-level recitation of a generic computer components and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

	[receive a modification to a graph, the graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building;] which recites insignificant extra-solution activity as retrieval/receiving of data (i.e. mere data gathering) such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application. To the extent this limitation requires the graph and nodes to represent some specific type of elements (i.e. entities of buildings) this at most represents a mere field of use limitation under MPEP 2106.05(h) which also does not provide integration into a practical application.

	[add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;] for which the broadest reasonable interpretation of this limitation is adding the (mentally observed/evaluated) changes in the graph to a feed (essentially a list). This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed event. A final step of adding the change feed events to a change feed/list is mere data outputting and an insignificant application under MPEP 2106.05(g) and does integrate the claim into a practical application.

	[generate a second graph including a plurality of second nodes and a plurality of second edges by creating the plurality of second nodes or the plurality of second edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of second nodes or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed.] This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed events and display in a second graph based in the first collections of events in the first graph. Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering.
		
	Claim 8 recites the following additional limitations:
[receiving, by [a processing circuit], a modification to a graph, the graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes, the plurality of nodes representing entities of a building and the plurality of edges representing relationships between the entities of the building;] which recites insignificant extra-solution activity as retrieval/receiving of data (i.e. mere data gathering) such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application. To the extent this limitation requires the graph and nodes to represent some specific type of elements (i.e. entities of buildings) this at most represents a mere field of use limitation under MPEP 2106.05(h) which also does not provide integration into a practical application.

	[adding, by the processing circuit, the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;] for which the broadest reasonable interpretation of this limitation is adding the (mentally observed/evaluated) changes in the graph to a feed (essentially a list). This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed event. A final step of adding the change feed events to a change feed/list is mere data outputting and an insignificant application under MPEP 2106.05(g) and does integrate the claim into a practical application.

	[generating, by the processing circuit, a second graph including a plurality of second nodes and a plurality of second edges by creating the plurality of second nodes or the plurality of second edges based on the plurality of change feed events of the change feed or modifying, by the processing circuit, existing nodes of the plurality of second nodes or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed.]” This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed events and display in a second graph based in the first collections of events in the first graph. Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering.

	Claim 15 recites the following additional limitations:
	[one or more memory devices] and [one or more processors] which are a high-level recitation of a generic computer components and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

[receive a modification to a digital twin, the digital twin comprising a plurality of nodes and a plurality of edges between the plurality of nodes, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building;] which recites insignificant extra-solution activity as retrieval/receiving of data (i.e. mere data gathering) such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application. To the extent this limitation requires the graph and nodes to represent some specific type of elements (i.e. entities of buildings) this at most represents a mere field of use limitation under MPEP 2106.05(h) which also does not provide integration into a practical application.

	[add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the digital twin at a plurality of different times;] for which the broadest reasonable interpretation of this limitation is adding the (mentally observed/evaluated) changes in the graph to a feed (essentially a list). This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed event. A final step of adding the change feed events to a change feed/list is mere data outputting and an insignificant application under MPEP 2106.05(g) and does integrate the claim into a practical application.

	 [synchronize a second digital twin with the digital twin by creating the plurality of second nodes or the plurality of second edges for the second digital twin based on the plurality of change feed events of the change feed.]” This is considered insignificant post-solution activity as mere data outputting or mere instructions to “apply it” for the step of the generated change feed events and display in a second graph based in the first collections of events in the first graph. Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering.

	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
	
	Further, the additional limitations of claims 1, 8, and 15 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
	The additional limitations do not:
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)).
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo.
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)).
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)).
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

	Dependent claims 2-7, 9-14, 16-20 further elaborate upon the recited abstract ideas in claims 1, 8, and 15, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.

	101 Analysis: Step 2B (MPEP § 2106.05)

	Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception.
	When considered individually or in combination, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations in claims 1-20 are an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II). Specifically, the additional limitation is an example of receiving or transmitting data over a network. 
	The conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. With respect to the limitations identified as insignificant extra-solution activity above the conclusions are carried over, and both the “receiving” and “outputting” (i.e. storing) are well-understood, routine, and conventional operations. For Berkheimer support as being well-understood, routine, and conventional see court recognized activities in MPEP 2106.04(d)(II)  as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.” Looking at the limitations in combination and the claim as a whole does not change this conclusion and the claim is ineligible.

	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.

	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-2, 4-5, 7- 9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Knight et al. (US 20200412810 A1) in view of Chintalapally (US 20190050264 A1) in further view of Iwasaki Masajiro (JP 6959164 B2).

As per claim 1, Knight teaches a system for a building (Knight, par. [0001], a commercial real-estate and residential building systems) comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to (Knight, par. [0006], the system includes a memory storing computer-readable instructions. The system includes one or more processors): 
receive a modification to a graph (Knight, fig. 3:305, par. [0043], “receives information about an asset associated with a commercial real-estate building …” Where the graph is interpreted as to receive the modification. Further, fig. 3:325, par. [0044], the received information is processed and enter into a node of a graph representation of a commercial real-estate building. Furthermore, par. [0024], “a graph database representation of entities and relationships that are important in the context of commercial buildings and spaces.”), 
the graph comprising a plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of nodes 605a-g (generally referred to as nodes 605)”) and 
a plurality of edges between the plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”), 
the plurality of nodes representing entities of the building (Knight, fig. 6, par. [0041], “The asset, type, point, location, controller, network, and manufacturer entities are represented respectively as the nodes 605a-g of the graph schema 600.  The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”) and 
the plurality of edges representing relationships between the entities of the building (Knight, fig. 6, par. [0041], “The edges 610 represent relationships between the nodes 605 and their corresponding entities.”); 
However, it is noted that the prior art of Knight does not explicitly teach “generate a change feed event, the change feed event recording the modification to the graph; add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;”
On the other hand, in the same field of endeavor, Chintalapally teaches generate a change feed event (Chintalapally, fig. 11:1110, 11:1115, par. [0074], “the discovery agent 850 of the edge device 110 may detect changes made to the edge device database and, at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the changes made to the edge device database is inherent to be prior generate before it is detected and register. The changes made to the edge device database are interpreted as the change feed event), the change feed event recording the modification to the graph (Chintalapally, fig. 11:1120, par. [0075], “At step 1120, the device manager 810 of the EDC 105 may update the metadata graph 215 to include a new edge device instance associated with the edge device 110 installed by the field engineer that depends from a device subclass or the device core node.” Where update the metadata graph to include a new edge device is interpreted as to recording the modification to the graph. Where the new edge device is interpreted as a modification that is being included to the graph. The new edge is inherent to be detected/generated by the discovery agent during the detection of changes made to the edge device database);
add the change feed event to a change feed (Chintalapally, fig. 8:20, par. [0052]-[]0055], “The cloud message broker 820 is configured to control the flow of information between the EDC 105 and the edge device 110.” Where the cloud message broker is interpreted as the change feed. Further, fig. 11:1115, par. [0060]-[0061], [0074], “at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the register the changes to the EDC 105 is add the change feed event to the cloud message broker 820 via the upstream agent 820) 
	comprising a plurality of change feed events representing modifications to the graph (Chintalapally, fig. 8:20, par. [0052]-[0053], [0061], “The device manager 810 may store the graph to the metadata graph 215 or update the graph to reflect changes to an edge device 110.” Wherein the update the graph to reflect changes to an edge device is interpreted as the plurality of change feed events representing modifications to the graph. Update the graph is inherent to make modifications to the graph. The modifications are for example, an event indicative of a hardware change such as connection of a sensor (111 and 112) to the edge device 110 via a USB port. It is also noted that Knight, fig. 4, par. [0023], [0047], “updating the graph representation of the digital twin of the commercial real-estate building with the points, networks, controller and locations associated with the new device.” Where the process is determining the points, networks, controllers, and locations during a monitoring for a new device connected to a network. When a new device is determined at least one controller entity associated with the one or more points, networks, and locations associated with the new device is also determined. Where the determined at least one controller entity associated with the one or more points, networks, and locations are interpreted as the plurality of change feed events representing modifications to the graph)
	at a plurality of different times (Chintalapally, figs. 8, 11, par. [0061], “The discovery agent 850 may periodically poll the operating system resources to discover changes to the edge device 110. For example, the discovery agent 850 may poll the operating system resources at system startup. The discovery agent 850 may poll the operating system resources during a time interval.” Wherein periodically poll is inherent to occurring in a time interval. The time interval is interpreted as the plurality of different times once each time interval would be a different time. It is also noted that Knight, par. [0023], [0027], “the aggregation of queries over time intervals (i.e. queries over 5 second, 10 second, 15 second intervals stacking on top of each other)”. Where the centralized queues are receiving the data in different times-based aggregation of queries over time intervals)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications into Knight that teaches provide intelligent commercial real-estate and residential building systems and automation. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to determining, via the graph, whether at least one computer with hardware components capable of meeting the requirements of the application exists (Chintalapally par. [0004]). 
However, it is noted that the prior art of Knight, and Chintalapally do not explicitly teach “generate a second graph including a plurality of second nodes and a plurality of second edges by creating the plurality of second nodes or the plurality of second edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of second nodes or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed.”
On the other hand, in the same field of endeavor, Iwasaki Masajiro teaches generate a second graph including a plurality of second nodes and a plurality of second edges (Iwasaki Masajiro, par. [0033], “FIG. 1, the generation device 100 sequentially sets the nodes N1 to N4 as the first selection node, and generates the second graph data to which the second edge is added by performing the update process (step S13).)” Where the nodes N1 to N4 that is included into the generated second graph is interpreted as the plurality of second nodes. The second edge is interpreted as the plurality of second edges. It is inherent that the generated second graph can have multiple second edges added to link the nodes. Further, par. [0054], “the generation device 100 generates the second graph data GR12-4 to which the three edges (second edges) of the edges E6-1 to E8-1 are added”)
by creating the plurality of second nodes (Iwasaki Masajiro, par. [0117], “the generation unit 133 generates a second graph including only the nodes by deleting the edge of the first graph data GR11.” Wherein the nodes are interpreted as the plurality of second nodes. The nodes are creating base on the deletion of edge of the first graph data which is interpreted as the plurality of change feed events of the change feed)
or the plurality of second edges based on the plurality of change feed events of the change feed (Iwasaki Masajiro, par. [0118], “In the second graph, the generation unit 133 indicates that the number of input edges starting from the second selection node is less than the first threshold value and the number of output edges starting from the first selection node is less than the second threshold value.” Where the number of input edges is interpreted as the plurality of second edges based on the plurality of change feed events of the change feed)
or modify existing nodes of the plurality of second nodes (Iwasaki Masajiro, par. [0119], “The second graph data GR12 is generated by the update process of adding the output edge from to the second selection node to the second graph data. The generation unit 133 repeats the update process for each combination of the selected first selection node and the second selection node.” Wherein update process of adding the output edge from to the second selection node to the second graph data is interpreted as the modify existing nodes of the plurality of second nodes)
or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed (Iwasaki Masajiro, par. [0120], “The generation unit 133 generates a second graph to which the second edge is added by repeating the update process for the information of the second edge included in the second graph at the time of the update process.” Wherein the update process for the information of the second edge included in the second graph at the time of the update process is interpreted as the existing edges of the plurality of second edges based on the plurality of change feed events of the change feed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to suppress costs such as processing time due to a detour search of a route or the like when performs searches in a graph database (Iwasaki Masajiro par. [0004]). 

As per claim 2, Knight teaches wherein the graph is digital twin of the building (Knight, par. [0021], digital twin of the building), wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building (Knight, par. [0044], “The location entities may be determined based on information about the actual locations of the devices and controllers associated with the asset, the areas of the building that the devices and controllers service (service areas), and other information from Building Information Modeling (BIM) data of the building” Where the areas of the building is locations of the building).

As per claim 4, Knight teaches wherein the modification is at least one of: adding a new node to the plurality of nodes of the graph; adding a new edge to the plurality of edges of the graph; deleting an existing node of the plurality of nodes of the graph; deleting an existing edge of the plurality of edges of the graph; modifying the existing node of the plurality of nodes of the graph; or modifying the existing edge of the plurality of edges of the graph (Knight, fig. 6, par. [0025], [0041], “enabling automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin.” Where the automatically setting up the nodes is adding new node to a plurality of nodes of a graph when a new device is known).

As per claim 5, Knight teaches wherein the instructions cause the one or more processors to: communicate the change feed event of the change feed to one or more consuming applications (Knight, par. [0024], [0027], [0040], “The graph database and actor model allows us to integrate with other digital twins like BIM, energy models, third-party APIs, third-party building software and applications, etc. Additionally, relationships between entities may be modeled based on an understanding of how the actual physical equipment gets connected.” For example, a sensor may communicate a measurement, such as temperature, to an actor corresponding to the sensor. Where the applications are interpreted as consuming applications).  

As per claim 7, Chintalapally teaches wherein the one or more consuming applications update the graph stored by the one or more consuming applications based on the change feed event (Chintalapally, figs. 5, 11, par. [0054], [0077], [0083, “The running state of the application may be communicated to the EDS 105 to update the running state of the application within the metadata graph 215.  When the application is finished, the metadata graph 215 may be updated to reflect that the application is not running.” Where the metadata graph of a graph is being updated based on the alterations of edge device information processed).

As per claim 8, Knight teaches a method comprising (Knight, par. [0004], a computer-implemented method for asynchronous control of a plurality of Internet of Things (IoT) devices connected to a Building Automation Control (BAC) network of a commercial real estate building): 
receiving, by a processing circuit (Knight, par. [0006], the system includes one or more processors), a modification to a graph (Knight, fig. 3:305, par. [0043], “receives information about an asset associated with a commercial real-estate building …” Where the graph is interpreted as to receive the modification. Further, fig. 3:325, par. [0044], the received information is processed and enter into a node of a graph representation of a commercial real-estate building. Furthermore, par. [0024], “a graph database representation of entities and relationships that are important in the context of commercial buildings and spaces.”), 
the graph comprising a plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of nodes 605a-g (generally referred to as nodes 605)”) and 
a plurality of edges between the plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”), 
the plurality of nodes representing entities of a building (Knight, fig. 6, par. [0041], “The asset, type, point, location, controller, network, and manufacturer entities are represented respectively as the nodes 605a-g of the graph schema 600.  The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”) and 
the plurality of edges representing relationships between the entities of the building (Knight, fig. 6, par. [0041], “The edges 610 represent relationships between the nodes 605 and their corresponding entities.”);
However, it is noted that the prior art of Knight does not explicitly teach “generating, by the processing circuit, a change feed event, the change feed event recording the modification to the graph; adding, by the processing circuit, the change feed event to a change feed comprising a plurality of change feed events representing modifications to the graph at a plurality of different times;”
On the other hand, in the same field of endeavor, Chintalapally teaches generating, by the processing circuit, a change feed event (Chintalapally, fig. 11:1110, 11:1115, par. [0074], “the discovery agent 850 of the edge device 110 may detect changes made to the edge device database and, at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the changes made to the edge device database is inherent to be prior generate before it is detected and register. The changes made to the edge device database are interpreted as the change feed event), 
the change feed event recording the modification to the graph (Chintalapally, fig. 11:1120, par. [0075], “At step 1120, the device manager 810 of the EDC 105 may update the metadata graph 215 to include a new edge device instance associated with the edge device 110 installed by the field engineer that depends from a device subclass or the device core node.” Where update the metadata graph to include a new edge device is interpreted as to recording the modification to the graph. Where the new edge device is interpreted as a modification that is being included to the graph. The new edge is inherent to be detected/generated by the discovery agent during the detection of changes made to the edge device database);
adding, by the processing circuit, the change feed event (Chintalapally, fig. 8:20, par. [0052]-[]0055], “The cloud message broker 820 is configured to control the flow of information between the EDC 105 and the edge device 110.” Where the cloud message broker is interpreted as the change feed. Further, fig. 11:1115, par. [0060]-[0061], [0074], “at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the register the changes to the EDC 105 is add the change feed event to the cloud message broker 820 via the upstream agent 820) 
	to a change feed comprising a plurality of change feed events representing modifications to the graph (Chintalapally, fig. 8:20, par. [0052]-[0053], [0061], “The device manager 810 may store the graph to the metadata graph 215 or update the graph to reflect changes to an edge device 110.” Wherein the update the graph to reflect changes to an edge device is interpreted as the plurality of change feed events representing modifications to the graph. Update the graph is inherent to make modifications to the graph. The modifications are for example, an event indicative of a hardware change such as connection of a sensor (111 and 112) to the edge device 110 via a USB port. It is also noted that Knight, fig. 4, par. [0023], [0047], “updating the graph representation of the digital twin of the commercial real-estate building with the points, networks, controller and locations associated with the new device.” Where the process is determining the points, networks, controllers, and locations during a monitoring for a new device connected to a network. When a new device is determined at least one controller entity associated with the one or more points, networks, and locations associated with the new device is also determined. Where the determined at least one controller entity associated with the one or more points, networks, and locations are interpreted as the plurality of change feed events representing modifications to the graph)
	at a plurality of different times (Chintalapally, figs. 8, 11, par. [0061], “The discovery agent 850 may periodically poll the operating system resources to discover changes to the edge device 110. For example, the discovery agent 850 may poll the operating system resources at system startup. The discovery agent 850 may poll the operating system resources during a time interval.” Wherein periodically poll is inherent to occurring in a time interval. The time interval is interpreted as the plurality of different times once each time interval would be a different time. It is also noted that Knight, par. [0023], [0027], “the aggregation of queries over time intervals (i.e. queries over 5 second, 10 second, 15 second intervals stacking on top of each other)”. Where the centralized queues are receiving the data in different times-based aggregation of queries over time intervals)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications into Knight that teaches provide intelligent commercial real-estate and residential building systems and automation. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to determining, via the graph, whether at least one computer with hardware components capable of meeting the requirements of the application exists (Chintalapally par. [0004]).
However, it is noted that the prior art of Knight, and Chintalapally do not explicitly teach “generating, by the processing circuit, a second graph including a plurality of second nodes and a plurality of second edges by creating the plurality of second nodes or the plurality of second edges based on the plurality of change feed events of the change feed or modifying, by the processing circuit, existing nodes of the plurality of second nodes or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed.”
On the other hand, in the same field of endeavor, Iwasaki Masajiro teaches generating, by the processing circuit, a second graph including a plurality of second nodes and a plurality of second edges (Iwasaki Masajiro, par. [0033], “FIG. 1, the generation device 100 sequentially sets the nodes N1 to N4 as the first selection node, and generates the second graph data to which the second edge is added by performing the update process (step S13). )” Where the nodes N1 to N4 that is included into the generated second graph is interpreted as the plurality of second nodes. The second edge is interpreted as the plurality of second edges. It is inherent that the generated second graph can have multiple second edges added to link the nodes. Further, par. [0054], “the generation device 100 generates the second graph data GR12-4 to which the three edges (second edges) of the edges E6-1 to E8-1 are added”)
by creating the plurality of second nodes (Iwasaki Masajiro, par. [0117], “the generation unit 133 generates a second graph including only the nodes by deleting the edge of the first graph data GR11.” Wherein the nodes is interpreted as the plurality of second nodes. The nodes are creating base on the deletion of edge of the first graph data which is interpreted as the plurality of change feed events of the change feed)
or the plurality of second edges based on the plurality of change feed events of the change feed (Iwasaki Masajiro, par. [0118], “In the second graph, the generation unit 133 indicates that the number of input edges starting from the second selection node is less than the first threshold value and the number of output edges starting from the first selection node is less than the second threshold value.” Where the number of input edges is interpreted as the plurality of second edges based on the plurality of change feed events of the change feed)
or modifying, by the processing circuit, existing nodes of the plurality of second nodes (Iwasaki Masajiro, par. [0119], “The second graph data GR12 is generated by the update process of adding the output edge from to the second selection node to the second graph data. The generation unit 133 repeats the update process for each combination of the selected first selection node and the second selection node.” Wherein update process of adding the output edge from to the second selection node to the second graph data is interpreted as the modify existing nodes of the plurality of second nodes)
or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed (Iwasaki Masajiro, par. [0120], “The generation unit 133 generates a second graph to which the second edge is added by repeating the update process for the information of the second edge included in the second graph at the time of the update process.” Wherein the update process for the information of the second edge included in the second graph at the time of the update process is interpreted as the existing edges of the plurality of second edges based on the plurality of change feed events of the change feed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to suppress costs such as processing time due to a detour search of a route or the like when performs searches in a graph database (Iwasaki Masajiro par. [0004]). 

As per claim 9, Knight teaches wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building (Knight, par. [0044], “The location entities may be determined based on information about the actual locations of the devices and controllers associated with the asset, the areas of the building that the devices and controllers service (service areas), and other information from Building Information Modeling (BIM) data of the building” Where the areas of the building is locations of the building).

As per claim 11, Knight teaches wherein the modification is at least one of: adding a new node to the plurality of nodes of the graph; adding a new edge to the plurality of edges of the graph; deleting an existing node of the plurality of nodes of the graph; deleting an existing edge of the plurality of edges of the graph; modifying the existing node of the plurality of nodes of the graph; or modifying the existing edge of the plurality of edges of the graph (Knight, fig. 6, par. [0025], [0041], “enabling automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin.” Where the automatically setting up the nodes is adding new node to a plurality of nodes of a graph when a new device is known).  

As per claim 12, Knight teaches further comprising: communicating, by the processing circuit, the change feed event of the change feed to one or more consuming applications (Knight, par. [0024], [0027], [0040], “The graph database and actor model allows us to integrate with other digital twins like BIM, energy models, third-party APIs, third-party building software and applications, etc. Additionally, relationships between entities may be modeled based on an understanding of how the actual physical equipment gets connected.” For example, a sensor may communicate a measurement, such as temperature, to an actor corresponding to the sensor. Where the applications are interpreted as consuming applications).  

As per claim 14, Chintalapally teaches wherein the one or more consuming applications update the graph stored by the one or more consuming applications based on the change feed event (Chintalapally, figs. 5, 11, par. [0054], [0077], [0083, “The running state of the application may be communicated to the EDS 105 to update the running state of the application within the metadata graph 215.  When the application is finished, the metadata graph 215 may be updated to reflect that the application is not running.” Where the metadata graph of a graph is being updated based on the alterations of edge device information processed).

As per claim 15, Knight teaches a system of a building comprising (Knight, par. [0001], a commercial real-estate and residential building systems): 
one or more memory devices having instructions thereon (Knight, par. [0006], the system includes a memory storing computer-readable instructions); and 
one or more processors configure to execute the instructions causing the one or more processors to thereon (Knight, par. [0006], the system includes one or more processors): 
receive a modification to a digital twin (Knight, par. [0024], [0039], an energy model can calibrated for HVAC zones based on a representation of a building's digital twin. Where the calibration is inherent to occur after the HVAC zones based on a representation of a building's digital twin is modified. The IoT contextually-aware digital twin of a commercial real-estate building is generated based on an IoT data model schema that defines various entities associated with a "thing", such as a type, network, manufacturer, controller, point, asset, and location. Where the thing is interpreted to be received by a device that generated the IoT data model schema due to modification to a digital twin), 
the digital twin comprising a plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of nodes 605a-g (generally referred to as nodes 605)”) and a plurality of edges between the plurality of nodes (Knight, fig. 6, par. [0041], “The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”), 
the plurality of nodes representing entities of the building (Knight, fig. 6, par. [0041], “The asset, type, point, location, controller, network, and manufacturer entities are represented respectively as the nodes 605a-g of the graph schema 600.  The graph schema 600 includes a plurality of edges 610a-i (generally referred to as edges 610)”) and 
the plurality of edges representing relationships between the entities of the building (Knight, fig. 6, par. [0041], “The edges 610 represent relationships between the nodes 605 and their corresponding entities.”);
However, it is noted that the prior art of Knight does not explicitly teach “generate a change feed event, the change feed event recording the modification to the digital twin; add the change feed event to a change feed comprising a plurality of change feed events representing modifications to the digital twin at a plurality of different times;”
On the other hand, in the same field of endeavor, Chintalapally teaches generate a change feed event (Chintalapally, fig. 11:1110, 11:1115, par. [0074], “the discovery agent 850 of the edge device 110 may detect changes made to the edge device database and, at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the changes made to the edge device database is inherent to be prior generate before it is detected and register. The changes made to the edge device database are interpreted as the change feed event), the change feed event recording the modification to the digital twin (Chintalapally, fig. 11:1120, par. [0075], “At step 1120, the device manager 810 of the EDC 105 may update the metadata graph 215 to include a new edge device instance associated with the edge device 110 installed by the field engineer that depends from a device subclass or the device core node.” Where update the metadata graph to include a new edge device is interpreted as to recording the modification to the graph. Where the new edge device is interpreted as a modification that is being included to the graph. The new edge is inherent to be detected/generated by the discovery agent during the detection of changes made to the edge device database. Where the graph is representing a plurality of digital twin nodes elements);
add the change feed event to a change feed (Chintalapally, fig. 8:20, par. [0052]-[]0055], “The cloud message broker 820 is configured to control the flow of information between the EDC 105 and the edge device 110.” Where the cloud message broker is interpreted as the change feed. Further, fig. 11:1115, par. [0060]-[0061], [0074], “at step 1115, may communicate and register the changes to the EDC 105 via the upstream agent 860” Where the register the changes to the EDC 105 is add the change feed event to the cloud message broker 820 via the upstream agent 820) 
	comprising a plurality of change feed events representing modifications to the digital twin (Chintalapally, fig. 8:20, par. [0052]-[0053], [0061], “The device manager 810 may store the graph to the metadata graph 215 or update the graph to reflect changes to an edge device 110.” Wherein the update the graph to reflect changes to an edge device is interpreted as the plurality of change feed events representing modifications to the graph. Update the graph is inherent to make modifications to the graph. The update to the graph is interpreted to representing modifications to the digital twin once the graph is generate and display in a digital format. The modifications are for example, an event indicative of a hardware change such as connection of a sensor (111 and 112) to the edge device 110 via a USB port. It is also noted that Knight, fig. 4, par. [0023], [0047], “updating the graph representation of the digital twin of the commercial real-estate building with the points, networks, controller and locations associated with the new device.” Where the process is determining the points, networks, controllers, and locations during a monitoring for a new device connected to a network. When a new device is determined at least one controller entity associated with the one or more points, networks, and locations associated with the new device is also determined. Where the determined at least one controller entity associated with the one or more points, networks, and locations are interpreted as the plurality of change feed events representing modifications to the graph)
	at a plurality of different times (Chintalapally, figs. 8, 11, par. [0061], “The discovery agent 850 may periodically poll the operating system resources to discover changes to the edge device 110. For example, the discovery agent 850 may poll the operating system resources at system startup. The discovery agent 850 may poll the operating system resources during a time interval.” Wherein periodically poll is inherent to occurring in a time interval. The time interval is interpreted as the plurality of different times once each time interval would be a different time. It is also noted that Knight, par. [0023], [0027], “the aggregation of queries over time intervals (i.e. queries over 5 second, 10 second, 15 second intervals stacking on top of each other)”. Where the centralized queues are receiving the data in different times-based aggregation of queries over time intervals);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications into Knight that teaches provide intelligent commercial real-estate and residential building systems and automation. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to determining, via the graph, whether at least one computer with hardware components capable of meeting the requirements of the application exists (Chintalapally par. [0004]). 
However, it is noted that the prior art of Knight, and Chintalapally do not explicitly teach “synchronize a second digital twin with the digital twin by creating the plurality of second nodes or the plurality of second edges for the second digital twin based on the plurality of change feed events of the change feed.”
On the other hand, in the same field of endeavor, Iwasaki Masajiro teaches synchronize a second digital twin with the digital twin (Iwasaki Masajiro, par. [0033], “FIG. 1, the generation device 100 sequentially sets the nodes N1 to N4 as the first selection node, and generates the second graph data to which the second edge is added by performing the update process (step S13). )” Where the nodes N1 to N4 that is included into the generated second graph is interpreted as the plurality of second nodes. The second edge is interpreted as the plurality of second edges. It is inherent that the generated second graph can have multiple second edges added to link the nodes. Further, par. [0054], “the generation device 100 generates the second graph data GR12-4 to which the three edges (second edges) of the edges E6-1 to E8-1 are added”. Where the second graph is interpreted as the second digital twin. A first graph is inherent to exist which is interpreted as the digital twin. The digital twin is also taught above. It is also noted that the second graph is created to synchronize/update information)
by creating the plurality of second nodes (Iwasaki Masajiro, par. [0117], “the generation unit 133 generates a second graph including only the nodes by deleting the edge of the first graph data GR11.” Wherein the nodes is interpreted as the plurality of second nodes. The nodes are creating base on the deletion of edge of the first graph data which is interpreted as the plurality of change feed events of the change feed)
or the plurality of second edges for the second digital twin based on the plurality of change feed events of the change feed (Iwasaki Masajiro, par. [0118], “In the second graph, the generation unit 133 indicates that the number of input edges starting from the second selection node is less than the first threshold value and the number of output edges starting from the first selection node is less than the second threshold value.” Where the number of input edges is interpreted as the plurality of second edges based on the plurality of change feed events of the change feed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to suppress costs such as processing time due to a detour search of a route or the like when performs searches in a graph database (Iwasaki Masajiro par. [0004]). 

As per claim 16, Knight teaches wherein the entities of the building are at least one of building equipment, locations of the building, users of the building, and events of the building (Knight, par. [0044], “The location entities may be determined based on information about the actual locations of the devices and controllers associated with the asset, the areas of the building that the devices and controllers service (service areas), and other information from Building Information Modeling (BIM) data of the building” Where the areas of the building is locations of the building).

As per claim 18, Knight teaches wherein the modification is at least one of: adding a new node to the plurality of nodes of the digital twin; adding a new edge to the plurality of edges of the digital twin; deleting an existing node of the plurality of nodes of the digital twin; deleting an existing edge of the plurality of edges of the digital twin; modifying the existing node of the plurality of nodes of the digital twin; or modifying the existing edge of the plurality of edges of the digital twin (Knight, fig. 6, par. [0025], [0041], “enabling automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin.” Where the automatically setting up the nodes is adding new node to a plurality of nodes of a graph when a new device is known. Where the graph is representing a plurality of digital twin nodes elements).

As per claim 19, Knight teaches wherein the instructions cause the one or more processors to: communicate the change feed event of the change feed to one or more consuming applications (Knight, par. [0024], [0027], [0040], “The graph database and actor model allows us to integrate with other digital twins like BIM, energy models, third-party APIs, third-party building software and applications, etc. Additionally, relationships between entities may be modeled based on an understanding of how the actual physical equipment gets connected.” For example, a sensor may communicate a measurement, such as temperature, to an actor corresponding to the sensor. Where the applications are interpreted as consuming applications).

8.	Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Knight et al. (US 20200412810 A1) in view of Chintalapally (US 20190050264 A1) in further view of Iwasaki Masajiro (JP 6959164 B2) still in further view of Micali (US 20160147243 A1).

As per claim 3, Knight, Iwasaki Masajiro, and Chintalapally teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Knight, Iwasaki Masajiro, and Chintalapally do not explicitly teach “wherein the instructions cause the one or more processors to: construct the graph at a plurality of points in time including a first time and a second time by: selecting a first set of the plurality of change feed events occurring up to the first time; generating the graph at the first time based on the first set of the plurality of change feed events; selecting a second set of the plurality of change feed events occurring up to the second time; and generating the graph at the second time based on the second set of the plurality of change feed events.”
On the other hand, in the same field of endeavor, Micali teaches wherein the instructions cause the one or more processors to: construct the graph at a plurality of points in time including a first time and a second time by (Micali, fig. 3:310, par. [0073] a plurality of times t1 … t5. The plurality of points includes a first time and second time): 
selecting a first set of the plurality of change feed events occurring up to the first time (Micali, fig. 3:320, par. [0060], [0073], electrical event E1 may occur at time 1, a data structure of an electrical event is selected/determined. Where the data structure of an electrical event is interpreted as the first set of the plurality of change feed events occurring up to the first time); 
generating the graph at the first time based on the first set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “Initially, the graph may contain no nodes or just an initial node, such as N1, corresponding to a first time” Where the initial graph is inheriting to be generated based on the electrical event occurred during the first time); 
selecting a second set of the plurality of change feed events occurring up to the second time (Micali, figs. 3-5, par. [0073]-[0076], “Later, nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time.” Where the nodes are indicating a set of events that occurred after the first time. As illustrated on fig. 5 the N3 identified a set of events that occurred up to the second time. Such as the stove state change to B, the TV state went off, and the light state is now 1); and 
generating the graph at the second time based on the second set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time” Where the nodes added to the graph with the state of the house occurred in the second time is interpreted as the generating the graph at the second time based on the second set of the plurality of change feed events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Micali that teaches electrical usage of devices in a building which provides information about the operation of the devices in the building to a user into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to reduce electricity usage in a building (Micali par. [0004]). 

As per claim 10, Knight, Iwasaki Masajiro, and Chintalapally teach all the limitations as discussed in claim 8 above.  
However, it is noted that the combination of the prior art of Knight, Iwasaki Masajiro, and Chintalapally do not explicitly teach “further comprising: constructing, by the processing circuit, the graph at a plurality of points in time including a first time and a second time by: selecting a first set of the plurality of change feed events occurring up to the first time; generating the graph at the first time based on the first set of the plurality of change feed events; selecting a second set of the plurality of change feed events occurring up to the second time; and generating the graph at the second time based on the second set of the plurality of change feed events.”
On the other hand, in the same field of endeavor, Micali teaches further comprising: constructing, by the processing circuit, the graph at a plurality of points in time including a first time and a second time by (Micali, fig. 3:310, par. [0073] a plurality of times t1 … t5. The plurality of points includes a first time and second time): 
selecting a first set of the plurality of change feed events occurring up to the first time (Micali, fig. 3:320, par. [0060], [0073], electrical event E1 may occur at time 1, a data structure of an electrical event is selected/determined. Where the data structure of an electrical event is interpreted as the first set of the plurality of change feed events occurring up to the first time); 
generating the graph at the first time based on the first set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “Initially, the graph may contain no nodes or just an initial node, such as N1, corresponding to a first time” Where the initial graph is inheriting to be generated based on the electrical event occurred during the first time); 
selecting a second set of the plurality of change feed events occurring up to the second time (Micali, figs. 3-5, par. [0073]-[0076], “Later, nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time.” Where the nodes are indicating a set of events that occurred after the first time. As illustrated on fig. 5 the N3 identified a set of events that occurred up to the second time. Such as the stove state change to B, the TV state went off, and the light state is now 1); and 
generating the graph at the second time based on the second set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time” Where the nodes added to the graph with the state of the house occurred in the second time is interpreted as the generating the graph at the second time based on the second set of the plurality of change feed events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Micali that teaches electrical usage of devices in a building which provides information about the operation of the devices in the building to a user into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to reduce electricity usage in a building (Micali par. [0004]). 

As per claim 17, Knight, Iwasaki Masajiro, and Chintalapally teach all the limitations as discussed in claim 15 above.  
However, it is noted that the combination of the prior art of Knight, Iwasaki Masajiro, and Chintalapally do not explicitly teach “wherein the instructions cause the one or more processors to: construct the digital twin at a plurality of points in time including a first time and a second time by: selecting a first set of the plurality of change feed events occurring up to the first time; generating the digital twin at the first time based on the first set of the plurality of change feed events; selecting a second set of the plurality of change feed events occurring up to the second time; and generating the digital twin at the second time based on the second set of the plurality of change feed events.”
On the other hand, in the same field of endeavor, Micali teaches wherein the instructions cause the one or more processors to: construct the digital twin at a plurality of points in time including a first time and a second time by (Micali, fig. 3:310, par. [0073] a plurality of times t1 … t5. The plurality of points includes a first time and second time): 
selecting a first set of the plurality of change feed events occurring up to the first time (Micali, fig. 3:320, par. [0060], [0073], electrical event E1 may occur at time 1, a data structure of an electrical event is selected/determined. Where the data structure of an electrical event is interpreted as the first set of the plurality of change feed events occurring up to the first time); 90Atty. Dkt. No.: 20-0176-US3 (116048-1023) 
generating the digital twin at the first time based on the first set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “Initially, the graph may contain no nodes or just an initial node, such as N1, corresponding to a first time” Where the initial graph is inheriting to be generated based on the electrical event occurred during the first time); 
selecting a second set of the plurality of change feed events occurring up to the second time (Micali, figs. 3-5, par. [0073]-[0076], “Later, nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time.” Where the nodes are indicating a set of events that occurred after the first time. As illustrated on fig. 5 the N3 identified a set of events that occurred up to the second time. Such as the stove state change to B, the TV state went off, and the light state is now 1); and 
generating the digital twin at the second time based on the second set of the plurality of change feed events (Micali, figs. 3-5, par. [0073], “nodes N2-N4 may be added to the graph and indicate the state of devices in the house at a second time later than the first time” Where the nodes added to the graph with the state of the house occurred in the second time is interpreted as the generating the graph at the second time based on the second set of the plurality of change feed events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Micali that teaches electrical usage of devices in a building which provides information about the operation of the devices in the building to a user into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to reduce electricity usage in a building (Micali par. [0004]).

9.	Claims 6, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Knight et al. (US 20200412810 A1) in view of Chintalapally (US 20190050264 A1) in further view of Iwasaki Masajiro (JP 6959164 B2) still in further view of Azvine et al. (US 20160239660 A1).

As per claim 6, Knight, Iwasaki Masajiro, and Chintalapally teach all the limitations as discussed in claim 5 above.  
However, it is noted that the combination of the prior art of Knight, Iwasaki Masajiro, and Chintalapally do not explicitly teach “wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic, wherein the one or more consuming applications are subscribed to the change feed topic and receive the change feed event in response to the change feed event being added to the change feed topic.”
On the other hand, in the same field of endeavor, Azvine teaches wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic (Azvine, figs. 2:204, 4:418, 5:508, 6a, par. [0059], [0064], “508 the event categorizer 418 determines an equivalence class for each event in the first event sequence 204'”. Where the event categorizer is defining/adding a class for each event of the event sequence. Where the event sequence is interpreted as the    change feed event, and the event class is interpreted as the change feed), 
wherein the one or more consuming applications are subscribed to the change feed topic (Azvine, fig. 7, par. [0068]-[0069], “The sequence identification apparatus 200 of FIG. 7 further includes a filter 732 as a hardware, software or firmware component adapted to receive and filter incoming time-ordered events 730 based on a DAG data structure 206.” Where the software is interpreted as the one or more consuming applications are subscribed to the change feed topic. Where the software is interpreted as the consuming application) and 
receive the change feed event in response to the change feed event being added to the change feed topic (Azvine, fig. 8, par. [0079], “The determination is based on a record of previously received events, previously identified partial event sequences, and the sequence extending relations 412”  Where the traverse DAG is receiving the event as a response to the received and categorization of the event. Where the categorization add a class to the received event, see fig. 8:862).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azvine that teaches representing event sequences for efficient filtering of incoming events and prediction of future events  into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to extending relation and a categorization of each of the incoming events into an equivalence class so as to identify sequences of incoming events represented by the graph (Azvine par. [0012]).

As per claim 13, Knight, Iwasaki Masajiro, and Chintalapally teach all the limitations as discussed in claim 12 above.  
However, it is noted that the combination of the prior art of Knight, Iwasaki Masajiro, and Chintalapally do not explicitly teach “further comprising: adding, by the processing circuit, the change feed event to a change feed topic, wherein the one or more consuming applications are subscribed to the change feed topic and receive the change feed event in response to the change feed event being added to the change feed topic.”
On the other hand, in the same field of endeavor, Azvine teaches further comprising: adding, by the processing circuit, the change feed event to a change feed topic (Azvine, figs. 2:204, 4:418, 5:508, 6a, par. [0059], [0064], “508 the event categorizer 418 determines an equivalence class for each event in the first event sequence 204'”. Where the event categorizer is defining/adding a class for each event of the event sequence. Where the event sequence is interpreted as the    change feed event, and the event class is interpreted as the change feed), 
wherein the one or more consuming applications are subscribed to the change feed topic (Azvine, fig. 7, par. [0068]-[0069], “The sequence identification apparatus 200 of FIG. 7 further includes a filter 732 as a hardware, software or firmware component adapted to receive and filter incoming time-ordered events 730 based on a DAG data structure 206.” Where the software is interpreted as the one or more consuming applications are subscribed to the change feed topic. Where the software is interpreted as the consuming application) and 
receive the change feed event in response to the change feed event being added to the change feed topic (Azvine, fig. 8, par. [0079], “The determination is based on a record of previously received events, previously identified partial event sequences, and the sequence extending relations 412”  Where the traverse DAG is receiving the event as a response to the received and categorization of the event. Where the categorization add a class to the received event, see fig. 8:862).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azvine that teaches representing event sequences for efficient filtering of incoming events and prediction of future events into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to extending relation and a categorization of each of the incoming events into an equivalence class so as to identify sequences of incoming events represented by the graph (Azvine par. [0012]).

As per claim 20, Knight, Iwasaki Masajiro, and Chintalapally teach all the limitations as discussed in claim 19 above.  
However, it is noted that the combination of the prior art of Knight, Iwasaki Masajiro, and Chintalapally do not explicitly teach “wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic, wherein the one or more consuming applications are subscribed to the change feed topic and receive the change feed event in response to the change feed event being added to the change feed topic.”
On the other hand, in the same field of endeavor, Azvine teaches wherein the instructions cause the one or more processors to: add the change feed event to a change feed topic (Azvine, figs. 2:204, 4:418, 5:508, 6a, par. [0059], [0064], “508 the event categorizer 418 determines an equivalence class for each event in the first event sequence 204'”. Where the event categorizer is defining/adding a class for each event of the event sequence. Where the event sequence is interpreted as the    change feed event, and the event class is interpreted as the change feed), 
wherein the one or more consuming applications are subscribed to the change feed topic (Azvine, fig. 7, par. [0068]-[0069], “The sequence identification apparatus 200 of FIG. 7 further includes a filter 732 as a hardware, software or firmware component adapted to receive and filter incoming time-ordered events 730 based on a DAG data structure 206.” Where the software is interpreted as the one or more consuming applications are subscribed to the change feed topic. Where the software is interpreted as the consuming application) and 
receive the change feed event in response to the change feed event being added to the change feed topic (Azvine, fig. 8, par. [0079], “The determination is based on a record of previously received events, previously identified partial event sequences, and the sequence extending relations 412”  Where the traverse DAG is receiving the event as a response to the received and categorization of the event. Where the categorization add a class to the received event, see fig. 8:862).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Azvine that teaches representing event sequences for efficient filtering of incoming events and prediction of future events  into the combination of Knight that teaches provide intelligent commercial real-estate and residential building systems and automation, Iwasaki Masajiro that teaches technique for performing a search using graph data generated by an undirected edge, and Chintalapally that teaches providing a graph that defines relationships between one or more hardware components of a plurality of computers and component characteristics of the one or more hardware components, and relationships between one or more applications and requirements of the one or more applications. Additionally, this give the advanced of generating and maintaining a current state of each of the plurality of IoT devices.
The motivation for doing so would be to extending relation and a categorization of each of the incoming events into an equivalence class so as to identify sequences of incoming events represented by the graph (Azvine par. [0012]). 


Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saulpaugh et al. (US 9870413 B1), teaches a system and method for efficiently accessing replicas of a storage object.
Hong et al. (US 20160019228 A1), teaches techniques for storing and processing graph data in a database system.
Goldman et al. (US 9189567 B1), teaches providing an information resource where the content is organized using a social graph.
Vaynblat et al. (US 20140129660 A1), teaches a social graph is built which includes interactions, sharing activity, and connections between the users of the open Web and can be used to improve ad targeting and content personalization.
Mirra et al. (US 20130332862 A1), teaches techniques for generating reports from table-oriented displays of data from a data repository based on complex data structures.
Narayanan et al. (US 20120221581 A1), teaches social networking, and more particularly, to an integrated social network environment and social graph mapped based on the social network environment that includes nodes representing users and concepts in the social network environment as well as edges that define or represent connections between such nodes.
Curbera et al. (US 20110270853 A1), teaches dynamic storage and retrieval of process graphs.


Response to Arguments
11. 	Amendments to claims 1, and 15 overcomes the objections of last office action; therefore, this objection is hereby withdrawn.

	Applicant's arguments, filed on 03/30/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 8-14), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that Knight et al. (US 20200412810 A1) and/or Chintalapally do not teach “generate a second graph including a plurality of second nodes and a plurality of second edges by creating the plurality of second nodes or the plurality of second edges based on the plurality of change feed events of the change feed or modify existing nodes of the plurality of second nodes or existing edges of the plurality of second edges based on the plurality of change feed events of the change feed.” (Applicant arguments, pages 8-11). It is respectfully submitted that the prior arts of Knight et al. (US 20200412810 A1) and/or Chintalapally (US 20190050264 A1) are no used to teach these limitations but the newly added prior art of Iwasaki Masajiro (JP 6959164 B2) teaches these limitations as shown above. Claims 1, and 8 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant argues that Knight et al. (US 20200412810 A1) and/or Chintalapally do not teach “synchronize a second digital twin with the digital twin by creating the plurality of second nodes or the plurality of second edges for the second digital twin based on the plurality of change feed events of the change feed.” (Applicant arguments, pages 12-13). It is respectfully submitted that the prior arts of Knight et al. (US 20200412810 A1) and/or Chintalapally (US 20190050264 A1) are no used to teach these limitations but the newly added prior art of Iwasaki Masajiro (JP 6959164 B2) teaches these limitations as shown above. 

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168